Title: From George Washington to John Hanson, 30 September 1782
From: Washington, George
To: Hanson, John


                  Sir
                     
                     Head Quarters 30th Septemr 1782
                  
                  That Congress may be fully informed of all that passes between the British Commander in Chief & myself, I have the Honor now to transmit to your Excellency, Copies of all the Correspondence I have had with Sir Guy Carleton since the 18th of August last to the present Time—the preceeding having been communicated up to that Day.  I have the Honor to be With the highest Respect & Regard Sir Your Excellencys Most Obedient and most humble Servt
                  
                     Go: Washington
                     
                  
               